Citation Nr: 1114299	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction is now with the Chicago, Illinois, RO.  

In March 2010 the Board determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a July 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision as to this issue was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board did not provide an adequate statement of reasons and bases in that evidence in support of the Veteran's claim was not adequately discussed.  

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in August 2000, the RO denied service connection for a cervical spine disorder (other than residual scarring); after the Veteran was notified of the adverse determination and of his right to appeal in October 2000, he did not appeal the rating decision and it became final.  The primary basis for the denial was that there was no back disorder shown in service.  

2.  Evidence associated with the claim file since the August 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder or raises a reasonable possibility of substantiating a claim for service connection for a cervical spine disorder.  


CONCLUSIONS OF LAW

1.  The August 2000 RO decision that denied the claim for service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  As evidence received since the RO's August 2000 denial is new and material, the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been received, however, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left eye disability.  Any to fulfill the requirements of VCAA will only result in harmless error to the Veteran as to the application to reopen.

New and Material Evidence

In a November 1978 rating decision, the RO established service connection for a residual scar on the neck that resulted when the Veteran fell on a jagged piece of wood during service in July 1977.  There was retained foreign body which led to neck pain that was excised in September 1977.  Discharge exam showed a residual scar.  Post service, upon VA examination in 1978, the Claimant reported pain when he turned his neck.  Range of motion was normal but extremes of motion produced discomfort.  A 10 percent rating was established for the neck scar.  

In an October 1979 rating decision, the RO denied service connection for a cervical spine disorder.  It was noted that the service treatment records (STRs) did not reflect a cervical spine condition.  While VA exam in 1979 showed that there was a neck scar, range of motion of the neck was within normal limits, and there was no unusual tenderness.  As mentioned above, service connection was already in effect for the neck scar.  

The Veteran attempted to reopen the claim of service connection for a cervical spine disorder in 1998.  Records submitted in support of his claim include VA treatment records from 1998.  He ultimately submitted a VA examination report from July 2000.  The 1998 treatment records primarily reflect treatment for another condition.  At the 2000 exam, the Veteran reported neck pain on a daily basis.  He said that he was told that he did not have arthritis of the neck, but that there was a curve in his neck that was abnormal, possibly suggesting scoliosis.  He said that Ibuprofen helped him only transiently, to a small degree.  Examination of the scar showed that it was well-healed, nonadherent, nontender, and slightly atrophic.  

The RO determined in an August 2000, determination that new and material evidence had not been received to reopen the previously denied claim, presumably because no cervical spine disorder was diagnosed.  

This appeal arises from the RO's October 2005 decision that denied reopening the claim for service connection for a cervical spine disorder.  Regardless of the RO's action, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A Claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a Claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the February 1968 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the August 2000 decision includes private and VA records dated from 2002 through 2009.  The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  The prior denial of service connection for a cervical spine disorder was predicated on a lack of evidence showing that a current cervical spine disorder was incurred in or aggravated by military service.  

In records submitted since the 2000 denial, the Veteran has attributed post service neck complaints to the inservice injury to the neck which resulted in his service-connected neck scar.  For example, at a November 2002 VA examination, he reported that his neck was stiff and painful.  It was also noted that magnetic resonance imaging (MRI) testing conducted earlier that year showed cervical spine disorders, to include degenerative changes and cervical disk herniation.  He associated these neck conditions to his inservice neck injury/scar.  

Additional records submitted since 2000 include a February 2004 VA examination report.  At that time, the Veteran again noted that his current cervical spine condition was secondary to his neck scar.  A private physician reported in a December 2009 statement that the Veteran was currently receiving physical therapy for cervical spine pain.  It was noted that the Veteran complained of pain which began from his neck scar.  

The Board notes that upon RO denials in 1979 and 2000, the Veteran's primary contention was that he had a neck disorder that was incurred during service.  At the present time, it appears that he argues that his cervical spine condition resulted from his service-connected neck scar.  And, as indicated above, the evidence now includes VA and private medical personnel assertions that his current cervical spine disorder might be attributable to his service-connected neck scar.  The Board concludes that this evidence is new and material in that it addresses the basis for the previous denial from 2000, namely medical evidence addressing whether he has a cervical spine disorder that was incurred in or aggravated by military service, to include as secondary to a service-connected neck scar.  Thus, the claim must be reopened.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disorder; to this extent, the appeal is allowed.  


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

A review of the file leads the Board to the conclusion that additional development is required prior to adjudication of this claim.  As part of the development, the AMC/RO should request any private or VA treatment records showing treatment for neck complaints/a cervical spine disorder that are not included in the claims file.  It is noted that while there is a private report dated from 2009, the most recently dated VA records are from 2006.  

After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA orthopedic examination to evaluate the current nature and etiology of his claimed cervical spine disorder(s).

The Board points out that cervical spine X-ray in February 2004 was interpreted as normal.  However, as noted above, there is some indication that degenerative changes and a cervical disc herniation were indicated previously in 2002.  Thus, it is not clear as to whether there is actually a cervical spine disorder present.  It is noted, however, that he does continue to report neck pain, as evidenced by the 2009 private report reflecting treatment for cervical pain.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his neck/cervical spine condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the above-requested records are received or determined to be unavailable, the AMC/RO should arrange for the Veteran to undergo an appropriate VA examination to determine the current nature and etiology of current cervical spine disorder(s).  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must respond to the instructions contained therein.  The examiner is also requested to provide a detailed pre-service, active duty, and post-service orthopedic history that includes an occupational history.  The Veteran should be questioned as to whether he had any neck injuries in the course of his post service employment.

Following a review of the claims folder, including STRs, and an examination of the Veteran, the examiner is requested to state whether the Veteran has any cervical spine disorder that is of service origin.  Specifically, the examiner should provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has (1) any current cervical spine disability that was incurred as a result of service, to include a 1977 neck injury resulting in a service-connected scar as reported during service, and (2) whether he has any current cervical spine disability that was aggravated during military service.  Any opinion provided should be reconciled with the findings noted by service treatment records.  If no chronic acquired neck pathology is found, other than the residual scarring, that too should be clearly set out.  The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  The AMC/RO should ensure that the examiner adequately addresses the questions asked before returning the claims folder to the Board.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


